DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/20 has been entered.

Information Disclosure Statement
The IDS of 03/12/21 have been considered.
 
Drawings
	The drawings filed on 09/05/17 are accepted.

Ex Parte Quayle
	The application is in allowance except for the following formal matters:
Independent claims 2 and 9 have been amended to state, “generating a voltage-dependent phase shift between two polarizations of said light by underlined portions indicate added material). In the amended limitation, there is no antecedent basis for “said light.” It will be construed that the claim should state, “generating a voltage-dependent phase shift between two polarizations of light by passing said light from a light source of the device …”

Examiner’s Note - 35 USC § 101
	Claim 12 was previously rejected under 35 U.S.C. § 101. The applicant has amended claim 12 to include the language, “wherein the control unit is further configured to determine at least one of the calibration values r1, r2, K0 and α by subjecting said electro-optic element to a varying electrical field and measuring said interference contrast k as well as said principle value φ for several values of said varying electrical field.”
	Under step 2A, prong two, the added limitation is indicative of integration into a practical application because it applies the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)). In this case, the particular machine is the electro-optic element that is subjected to a varying electrical field.
	Independent claims 2 and 9 also recite limitations that apply the judicial exception with, or by use of, a particular machine. For example, independent claims 2 and 9 include the limitation, “generating a voltage-dependent phase shift between two polarizations of said light by passing light from a light source of the device through a Faraday rotator of the device and an electro-optic element of the device onto a reflector of the device and from there back through said electro-optic element and said Faraday 
	All other claims depend on independent claims 2, 9, and 12. Therefore, claims 2-9 and 12-21 are not directed to a judicial exception. They qualify as eligible subject matter under 35 U.S.C. 101.

Examiner’s Note - 35 USC § 112
	The applicant’s amendments to the claims have overcome the previous 112(a) and 112(b) rejections.

Allowable Subject Matter
Claims 2-9 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 2, the following limitations were not found, taught, or disclosed by the prior art. Independent claims 9 and 12 possess similar limitations.

    PNG
    media_image1.png
    430
    898
    media_image1.png
    Greyscale

0 are subtracted out in the form of Re(K-K0) and Im(K-K0). The only mention of “compensation” in Gu et al is on page 22, lines 7-10, which states, “Additionally, the temperature of the group delay bias element can be measured, whereby its temperature-dependent group delay and phase shift change can be compensated in signal processing.” Gu et al does not mention “uncompensated.” Certain references, such as CN102981136A, disclose phase compensation (see page 4 of 12 in attached machine translation; “The phase measurement and thus the spacer regulation are based on the well-known method … then a usable interference signal with sufficient interference contrast results in … by means of a compensation (and/or reference) interferometer …”). However, no art was found that had adequate motivation to modify the specific formula operators of Gu et al to arrive at the claimed equations. All other claims depend on independent claims 2, 9, and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bjorn (US PgPub 20060170410) discloses compensation of simple fiber optic faraday effect sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/L.S.L/Examiner, Art Unit 2862                                                                                                                                                                                                        05/07/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862